*481OPINION
Per Curiam
: On May 26, 1936, the Secretary of the Navy forwarded to the President the findings of the retiring board and recommended that plaintiff be retired effective July 1, 1936. On May 27 the President approved the *482findings of the board and the recommendation of the Secretary of the Navy, and directed that plaintiff be retired on July 1, 1936. This was done. Upon these facts plaintiff is entitled to recover under the authority of James A. Greenwald, Jr., v. United States, 88 C. Cls. 264, 267. In that case the court held that “The act [sections 1452-1453, R. S.] does not give to an officer the right of retirement but places within the discretion of the President whether or not an officer should be retired for permanent incapacity and when he should be retired.” See, also, Holland v. United States, 83 C. Cls. 375.
Judgment will be entered in favor of plaintiff for active duty pay and allowances from May 27 to July 1, 1936, and increased retired pay of an officer of his rank with more than ten years of service from July 1, 1936, to date of judgment upon the filing of a report from the General Accounting Office showing the amounts due for these periods. It is so ordered.
On May 6, 1940, on report from the General Accounting Office, judgment was entered in the sum of $1,295.48.